Citation Nr: 0632331	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for service-
connected cervical strain, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to service connection for disability 
exhibited by chest pain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Rose, Counsel 

INTRODUCTION

The veteran served on active duty from February 1978 to 
January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO.  A hearing was 
scheduled for June 2003; however, the veteran did not appear.  
Instead, the veteran requested postponement of the hearing.  
In June 2003, the Board remanded this matter directing that 
the June 2003 Travel Board hearing be re-scheduled in 
accordance with the veteran's request.  Consistent with the 
remand order, the hearing was re-scheduled to be held in 
August 2004.  The veteran was notified of the re-scheduled 
hearing, but failed to appear for the hearing.

The Board notes that the original appeal included the issue 
of entitlement to an initial compensable evaluation for 
service-connected left shoulder strain, right great toe 
strain, and patellofemoral pain syndrome, left knee.  
However, in an October 2004 decision, the Board denied a 
compensable evaluation for left shoulder strain, and granted 
compensable evaluations for right great toe strain and 
patellofemoral pain syndrome, left knee.  Therefore, these 
issues are no longer on appeal.  

The issues of entitlement to an increased evaluation for 
lumbosacral strain and cervical strain, and entitlement to 
service connection for chest pain were remanded by the Board 
in October 2004 for further development.  The requested 
development has been completed and the case has since 
returned to the Board. 

In a June 2006 rating decision, the RO increased the assigned 
rating from 10 to 20 percent for the veteran's lumbosacral 
strain.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Appeals for Veterans Claims) (Court) 
held that when the veteran expresses general disagreement 
with the assignment of a particular rating and requests an 
increase, the RO and the Board are required to construe the 
appeal as an appeal for the maximum benefit allowable by law 
or regulation and thus to consider all potentially applicable 
disability ratings.  Accordingly, this issue remains on 
appeal.


FINDINGS OF FACT

1.  For the lumbar spine, there are no clinical findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

2.  There is no credible evidence of severe limitation of 
lumbar motion or forward flexion to 30 degrees or less.  
Limitation of flexion of the lumbar spine is to 60 degrees 
with complaints of pain at the extreme of motion.  

3.  In a written statement received in September 2006, the 
veteran and his representative indicated that he wished to 
withdraw his appeal as to the issue of entitlement to an 
increased evaluation for cervical strain.  

4.  Retirement examination and March 2001 electrocardiogram 
(ECG) show abnormal ECG findings.  Two VA examination reports 
fail to show that the veteran currently has a heart or lung 
disease or other disability associated with his subjective 
complaints of chest pain.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation 
for service-connected lumbosacral strain, currently evaluated 
as 20 percent disabling, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2005); 38 C.F.R. § §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

2.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to an increased 
evaluation for service-connected cervical strain, currently 
evaluated as 20 percent disabling.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. § 20.204 (2006).

3.  Chronic disability exhibited by chest pain was not 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued a notification letter dated in November 2004 
that properly provided notice of his increased evaluation 
claim and service connection claim, and met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter provided the veteran with an update on the status of 
his claims, and specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession pertaining to his claims.  The 
veteran was also provided notice of applicable laws and 
regulations, a discussion of the facts of the case, and the 
basis for the denials in a June 2006 supplemental statement 
of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, specifically VA 
examination reports dated in March 2001 and January 2006, and  
statements from the veteran in support of his claims.  As VA 
examinations and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.   In an August 2006 letter, the RO advised the 
veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

With regard to the veteran's increased rating claim for his 
service-connected lumbosacral strain, the Board notes that 
during the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).

In a June 2006 SSOC, the veteran was provided notice of the 
amended regulations and subsequently given opportunities to 
submit additional evidence or argument.  38 C.F.R. § 
20.903(c).  The veteran has not responded with additional 
evidence. Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, supra.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

As noted above, the veteran's lumbosacral strain was assigned 
a 20 percent evaluation.  Under the old rating criteria, the 
veteran was assigned the rating under  Diagnostic Code 5295.

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 
2003).

As for other diagnostic codes under the old criteria, 
Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  An evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar spine 
and a 40 percent evaluation necessitates evidence of severe 
limitation of motion of the lumbar spine.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

As noted above, the schedule for rating disabilities of the 
spine was revised, effective September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  The amended 
criteria are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Upon review, the Board finds that an evaluation in excess of 
20 percent for the veteran's service-connected lumbosacral 
strain is not warranted under either the former or revised 
criteria.  The March 2001 and January 2006 VA examination 
reports did not reveal any clinical findings showing listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Therefore, a 40 percent evaluation under Diagnostic 
Code 5295 under the former criteria is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).  

Range of motion testing conducted by the March 2001 VA 
examiner revealed limitation of flexion to 95 degrees, 
extension of 35 degrees, lateral flexion of 40 degrees, and 
rotation of 35 degrees with minimal functional limitation or 
loss due to pain.  While range of motion was less full on the 
January 2006 VA examination, it did not result in more than 
moderate limitation of motion.  These findings demonstrated 
mild to moderate limitation involving the lumbar spine, even 
when pain was considered. DeLuca, supra.  As such, although 
the record noted subjective complaints of pain, the objective 
clinical evidence failed to demonstrate severe limitation of 
motion to warrant a 40 percent or higher evaluation under 
Diagnostic Code 5292 under the former criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).  
 
As for other diagnostic codes, effective prior to September 
26, 2003, there was no clinical evidence of intervertebral 
disc syndrome of the lumbar spine.  Neurological evaluation 
was found normal of VA examination report dated in March 
2001.  Therefore, the veteran's lumbosacral strain did not 
warrant consideration under Diagnostic Code 5293 under the 
former criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2003).

Applying the evidence to the revised criteria, the Board 
finds that there is no credible evidence of limitation of 
motion of the lumbar spine which would warrant a 40 percent 
or higher evaluation.  Clinical findings from the January 
2006 VA examination report shows normal gait, normal 
neurological findings, and no muscle spasm.   

On range of motion testing, flexion is limited to 60 degrees 
with complaints of pain at the extreme of motion, lateral 
flexion left and right to 30 degrees with complaints of pain, 
and lateral rotation to the right and left to 30 degrees 
without pain.  According to the examiner, no additional 
limitation with repetitive motion of his back is seen.  These 
findings do not warrant a higher evaluation under the revised 
criteria, even when DeLuca factors are considered.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).  

As for other diagnostic codes under the revised criteria, 
there was no clinical evidence to support a rating under 
Diagnostic Code 5243 for intervertebral disc syndrome.  There 
were no reported incapacitating episodes requiring bed rest 
as prescribed by a physician for treatment of his lumbar 
spine in the record, nor was any reported to the January 2006 
VA examiner.  According to the January 2006 VA examination 
report, the veteran did not report any flare-up, he could 
walk without assistive devices, and took Motrin for pain when 
necessary.  The veteran also reported not missing work 
because of back pain.    

In sum, the clinical findings, specifically the findings from 
the two VA examination reports, fail to show a basis to 
warrant an increased rating for lumbosacral strain under the 
former and revised rating criteria.

The Board recognizes the veteran's assertions that his 
lumbosacral strain warrants a higher disability rating.  
However, the clinical findings from the record fails to 
support a higher rating under either the former or revised 
rating criteria.  

The Rating Schedule provides the sole criteria for evaluating 
the disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit- of-the-doubt rule as 
required by law and VA regulation.  Gilbert, supra; 38 C.F.R. 
§ 3.102 (2006).

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's lumbosacral disorder.  In that regard, 
the Board does not find that record reflects that the 
veteran's disorder on appeal has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran reported to the January 2006 VA 
examiner that he has not missed work because of his lower 
back.  No periods of hospitalization due to the lower back 
were noted in the record, or otherwise claimed by the 
veteran.  In light of the foregoing, the Board finds that it 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III. Withdrawn Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).

In a written statement received in September 2006, the 
veteran and his representative specifically stated that the 
veteran wished to withdraw his appeal as to the issue of 
entitlement to an increased evaluation for cervical strain.   
Accordingly, this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to an increased evaluation for cervical 
strain and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.

III.  Service Connection

The veteran is claiming service connection for chest pain.  
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Upon review, retirement examination from active service dated 
in December 2000 revealed that the veteran complained of 
chest pain.  An electrocardiogram (ECG) dated in December 
2000 indicated unconfirmed abnormal findings.  The December 
2000 examiner recommended that the veteran follow-up on his 
abnormal ECG.  

Despite the findings of the unconfirmed abnormal ECG on 
retirement examination, the post-service medical records do 
not show a current disease or disability associated with 
chest pain.  Clinical evaluation performed by the March 2001 
VA examiner revealed no abnormalities related to the heart or 
lungs.  The report indicated that the veteran complained of 
chest pains, but no diagnosis involving chest pains was given 
by the examiner.  An ECG report dated in March 2001 also 
showed unconfirmed abnormal findings.   

The Board acknowledges that the March 2001 VA examiner did 
not have the claims folder to review.  However, even without 
the claims folder, the examiner is still competent to provide 
a current diagnosis of any disease or disabilities found on 
evaluations.  In this case, no disease or disability 
associated with chest pain is noted in the March 2001 
examination report.  

The January 2006 VA examination report also revealed no 
current heart or lung disease or disability, or any 
disability resulting from complaints of chest pain.  The 
examiner indicated that a review of the claims folder was 
conducted.  The examiner  reported the veteran's subjective 
complaints, and performed an evaluation of the veteran.  
Here, the examiner found no cardiac disease and no 
respiratory disease.  Examination revealed normal blood 
pressure readings, normal chest evaluation with no evidence 
of respiratory failure seen, and normal heart beat.  Other 
than point tenderness to palpation along his left sternal 
border, no abnormal findings were noted.  Chest-x-ray showed 
normal heart size, and ECG showed increased voltage in leads 
V4 through V6.  The examiner determined that this was also 
normal.    

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In this case, while 
there was an unconfirmed abnormal ECG found in December 2000 
and March 2001, two VA examiners's found no disease or 
disability associated with the veteran's subjective 
complaints of chest pain.  Chest pain is not a disability for 
VA compensation purposes.  38 C.F.R. § 3.303 (2006).  

The Board also recognizes the veteran's argument that his 
chest pain is associated with a disease or disability.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to diagnosing a disease or 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In this case, there is no competent medical 
evidence diagnosing a disease or disability associated with 
his chest pain.  In fact, two VA examiners's found no such 
disease or disability on evaluation.    

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claim for chest pain 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
doctrine of reasonable doubt is not for application.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b) (West Supp. 2005).

ORDER

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling, is denied.  

The appeal as to the issue of entitlement to an increased 
evaluation for service-connected cervical strain, currently 
evaluated as 20 percent disabling, is dismissed. To this 
extent, the appeal is dismissed.

Entitlement to service connection for disability exhibited by 
chest pain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


